DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art of record do not teach or suggest … receiving, by the computing device, metadata associated with the content, the metadata is indicative of coordinates of a position of the at least one identified item of sensitive content within the received content and at which to obfuscate display of the at least one identified item of sensitive content; determining, by the computing device, at least one contextual factor; and responsive to a determination to obfuscate the at least one identified item of sensitive content based on the at least one contextual factor, causing, by the computing device, displaying of the at least one identified item of sensitive content in obfuscated form based on the coordinates.…in combination and relationship with the rest of claim as being claimed in claims 1, 8, 17.
Therefore, claims 2-7, 9-16, 18-20 are allowable as being dependent upon independent claims 1, 8, 17.


Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably 

accompany the issue fee. Such submissions should be clearly labeled "Comments on 

Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to displaying the item of sensitive content in obfuscated form includes applying an overlay with distortion effects, applying a transformation, adding an artifact, or reducing the item of sensitive content.

Coles et al (Pub. No. US 2014/0053232); “Automated Redaction of Documents Based on Security-Level Determination”;
-Teaches once the native security level is determined, the document is processed thereby to redact one or more portions based on locations of one or more of the identified alert artefacts…see par. 102.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499